Citation Nr: 0418253	
Decision Date: 07/09/04    Archive Date: 07/21/04	

DOCKET NO.  00-12 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left fibula with degenerative joint disease, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1959 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


FINDINGS OF FACT

1.  An April 1980 Board decision denied service connection 
for hearing loss.

2.  Evidence received since the April 1980 Board decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.


CONCLUSION OF LAW

The April 1980 Board decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7103, 7104 
(West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.325(a) (2003).  The 
changes to 38 C.F.R. § 3.156(a) (defining new and material 
evidence), the second sentence of 38 C.F.R. § 3.159(c) 
(application of the duty to assist in reopening a claim), and 
38 C.F.R. § 3.159(c)(4)(iii) (medical examination or opinion 
only after new and material evidence is presented) are 
effective prospectively for claims filed on or after 
August 29, 2001.  The veteran's claim to reopen was filed 
prior to August 29, 2001.  In light of the Board's decision 
herein to reopen the veteran's claim, the Board concludes 
that the development and notification previously accomplished 
are adequate to comply with the VCAA as it may relate to the 
reopening of the veteran's claim.

An April 1980 Board decision denied the veteran's claim of 
entitlement to service connection for hearing loss.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

Under the test established by Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether the veteran has presented new and material 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), it was noted that while "not every piece of new 
evidence is "material;" we are concerned, however, that some 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision.

At the time of the April 1980 Board decision, the evidence of 
record included the veteran's service medical records and a 
July 1978 VA report of audiometric examination.  This 
examination reflected that the veteran had hearing in the 
speech range within normal limits and profound high frequency 
sensorineural hearing loss.

Evidence added to the record subsequent to the April 1980 
Board decision includes the report of an April 1999 private 
audiology examination.  The report of this examination 
reflects that the veteran's speech discrimination, 
bilaterally, was recorded as being different than at the time 
of the 1978 audiometric examination.  This private 
examination report also reflects that there was variation in 
the pure tone threshold at different frequencies.

The Board concludes that the additional private audiology 
examination report is new and that because it reflects pure 
tone thresholds and speech discrimination scores that vary 
from those shown in 1978, it is possible that it may 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's currently manifested 
bilateral hearing loss.  Therefore, it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim and is thus material.  38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
bilateral hearing loss is granted.  To this extent only, the 
appeal is granted.


REMAND

The veteran's representative has noted that the report of a 
February 2001 VA orthopedic examination reflects that the 
examiner did not have access to the veteran's claims file.  
The representative has requested that the veteran be afforded 
an additional examination.  The record also reflects that the 
most recent treatment records from the VA facility in 
San Juan are dated in April 2001.

The appeal is REMANDED for the following:

1.  A request should be directed to the 
VA Medical Center in San Juan, 
Puerto Rico, requesting all records 
relating to treatment of the veteran for 
bilateral hearing loss and his service-
connected residuals of a fracture of the 
left fibula with degenerative joint 
disease from April 2001 to the present.

2.  The veteran should be afforded a VA 
audiology examination to determine the 
existence and etiology of any currently 
manifested bilateral hearing loss.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that this review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that the veteran currently has bilateral 
hearing loss that is related to his 
active service.  If it cannot be 
determined whether currently manifested 
bilateral hearing loss is related to the 
veteran's active service, on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgment, based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his service-
connected residuals of fracture of the 
left fibula with degenerative joint 
disease.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that this review was accomplished.  The 
examiner is requested to identify all 
symptoms that are related to the 
veteran's service-connected residuals of 
a fracture of the left fibula with 
degenerative joint disease.  The examiner 
is further requested to set forth in 
degrees of excursion, any limitation of 
motion of any joint affected by the 
residuals of fracture of the left fibula 
with degenerative joint disease.  The 
examiner is also requested to:  
(1) Express an opinion as to whether pain 
that is related to the veteran's service-
connected residuals of a fracture of the 
left fibula with degenerative joint 
disease could significantly limit the 
functional ability of any affected joint 
during flareups or when the affected 
joint is used repeatedly over a period of 
time, and express these determinations, 
if feasible, in terms of the additional 
loss of range of motion due to pain on 
use or during flareups; (2) determine 
whether as a result of the service-
connected residuals of a fracture of the 
left fibula with degenerative joint 
disease, any affected joint exhibits 
weakened movement, excess fatigability, 
or incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.

4.  Then, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status, and be 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is requested of the veteran unless he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



